DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Response to Arguments

Applicant's amendments and remarks filed on 11/18/2021, have been fully considered but were not found to be persuasive. Applicant has amended claims 1, 12 and 20 and claims 1-20 are currently presented. Accordingly, this office action is made final.

With respect to applicant’s remarks on page 12-13, recites: “However, neither Tanaka nor Matsusaka, alone or in combination, teaches Applicant's determining a candidate path by calculating the average similarities and ranking the file path by the calculated average similarity” 
In response to the amendment made to claims of 1, 12 and 20, Examiner relies on a new reference, Otsuka, US 2018/0157856, which a new ground of rejection. 
Accordingly, Examiner has mapped the newly recited claim elements to relevant portions in the references. The detailed mapping can be found in the rejection below. 

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11, 12, 13, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, US 2013/0103675 A1, hereinafter Tanaka, in view of MATSUSAKA, US 2009/0204918, hereinafter Matsusaka and further in view of Otsuka, US 2018/0157856, hereinafter Otuska.

As per claim 1, (Currently Amended) Tanaka discloses a method of configuring search unit detect a folder, which has a path and a folder a folder allocated immediately below the base folder (e.g., “a starting directory of the source path”, “10-PURCHASE” in the FIG.9 of Tanaka), which path and folder name match a path and a folder name of the folder of interest (e.g., “configuration directory, a user directory, and a system directory”), as the similar folder (e.g., “having a same directory type as the directory type of a starting directory of the source path”, See Tanaka “10-APPLICATION” in FIG.9 ):  A computer-implemented method comprising: obtaining, by one or more processors, a source path of a file; retrieving all directories in a target directory system having a same directory type as the directory type of a starting directory of the source path of the file, wherein a directory type comprises a configuration directory, a user directory, and a system directory;
(Tanaka claim 4, “search unit detects a folder, which has a path and a folder name from a layer lower by one from a folder allocated immediately below the base folder, which path and folder name match a path and a folder name of the folder of interest, as the similar folder.”)

(Moreover, Tanaka discloses a method of searching a directory model of the target directory system “10-PURCHASE” wherein the directory model comprises at least one file path starting with the target starting directory “10-APPLICATION” in FIG 9) comparing a directory name of each of the retrieved directories with a directory name of the source starting directory, resulting in a directory model of the target directory system wherein the directory model comprises at least one file path starting with the target starting directory; 

    PNG
    media_image1.png
    855
    1270
    media_image1.png
    Greyscale


(With respect to claim 1, Tanaka does not explicitly discloses step for calculating average similarity of all directories of each file path) calculating an average similarity of similarities of all directories of each file path, 

However, Otsuka discloses step for calculating the average similarity between each document and a document to be registered for each folder wherein the maximum similarity of a document included in a corresponding folder may be adopted as the similarity of a folder.
(Otsuka [0093] In the second exemplary embodiment, the similarity of a folder is obtained by calculating the average similarity between each document and a document to be registered for each folder. Obviously, the similarity of a folder is not necessarily calculated in the above method. For example, the maximum similarity of a document included in a corresponding folder may be adopted as the similarity of a folder. The similarity calculating unit 18 registers the similarity of a folder obtained as described above as similarity information in the registration destination candidate folder memory 29.)

(Furthermore, Tanaka does not explicitly discloses step for ranking candidate file path) wherein a candidate file path is ranked by the calculated average similarity; determining, by one or more processors, a candidate target path based on the calculated average similarity to the source file path,

However, Otsuka discloses a method for displaying search candidates (folders) in accordance with a predetermined prioritization condition (i.e., “ranked by ...”)
(Otsuka [0051] In the first exemplary embodiment, the arrangement order of registration destination candidates is controlled to be displayed as a list in accordance with a predetermined prioritization condition.

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Otsuka into the combined system of Tanaka for the advantageous purpose of providing improved method of measuring/identifying similarities for file structure including the content of file system. As an example, the steps for “calculating the average similarity between each document and a document to be registered for each folder” includes the both contents and folders in the file system which gives further improved method for measuring the similarities and therefore, it enhances overall performance of determining similar folders in the given file system.  

(Moreover, Tanaka does not explicitly discloses a method of employing threshold for determining the similarity of folder structure or file system) wherein the comparing continues when the similarity is at least equal to a threshold; and recommending, by one or more processors, each candidate target path based on the calculated average similarity.

However, Matsusaka discloses a method of searching for similar folders and determining the similarity based on predetermined threshold value:
(MATSUSAKA, par. [0147]: “When the ratio of the number of propositions that matched to the number (that is, `4`) of propositions of the search conditions of the one search folder is greater than a predetermined threshold value, the search folders are determined to be similar to each other. Alternatively, when the ratio of the number of propositions that matched to the number (that is, `5`) of propositions of the search conditions of the other search folder is greater than a predetermined threshold value, the search folders are determined to be similar to each other”)

Thus, one having ordinary skill in the art before the filing date of claimed invention to use Matsusaka’s disclosure of setting up predetermined threshold value wherein the threshold use the average value of folder similarities taught by Otsuka to determining the similarity of file or folders for searching similar path because it offers system administrators with flexibility of identifying range of matching folders choose from the file system to provide necessary services thus, it enhances user experiences in maintaining the system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Otsuka and Matsusaka into the system of Tanaka because they are analogous art as being directed to the same field of endeavor, the system and method of file/document management. (See Tanaka Abstract, Matsusaka Abstract, Otsuka paragraph [0002])

As per claim 2, (Original) The method according to claim 1, Tanaka does not explicitly discloses: 
wherein the obtaining the source path of the file comprises: obtaining, by one or more processors, a complete path of the file, wherein the complete path comprises at least one directory; 
and eliminating, by one or more processors, one or more parent directories of a special directory from the complete path to obtain the source path; wherein the special directory is determined based on a directory type and a directory creation time of the at least one directory of the complete path.

Tanaka does not explicitly discloses obtaining the source path of the file located in a special directory.
However, Hill disclosed a method of detecting the edit date or time of a file in source file system (e.g., “the obtaining the source path of the file” in the special directory) has been updated, indicating that the file has been modified:
 (Hill par. [0021] Agent 50 monitors the designated files in source file system 22 for any changes that developer 2 makes to the code in those designated files. For example, agent 50 monitors folder 24 for modifications to its files. Agent 50 detects that one of the files in folder 24 has been modified. [0031] At step 220, a modification to one of the files is detected by the agent. For example, agent 50 finds a marker file indicating that a modified file is housed in the same directory as the marker file. As another example, agent 50 detects that the edit date or time of a file in source file system 22 has been updated, indicating that the file has been modified.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hill into the system of Tanaka and combined because, Hill’s method of agent detecting modified source files in a folder alerts a task for updating target file system. Thus, it enhance the feature for managing files by synchronizing the source and target.

Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Matsusaka and further in view of Otuska and Hill et al., US 20160283214 A1 hereinafter, Hill.

As per claim 3, (Original) The method according to claim 1, wherein the determining the target starting directory in the target directory system to which the file is to be relocated based on the source path comprises: 
obtaining, by one or more processors, a directory name of a source starting directory of the source path; 
and determining, by one or more processors, a directory in the target directory system having the same directory name as the target starting directory.

Tanaka does not explicitly discloses a method of relocating based on the source path by having a directory in the target directory system having the same directory name as the target starting directory. 
However, Hill discloses a method of mirroring (e.g., “having the same directory name as the target starting directory”) target directory tree structure with the source after the deployment of package:  (Hill, par. [0015] lines 10-12: “After deployment, the source directory tree of the built code on the original system mirrors the destination directory tree on the end system after the deployment step is complete”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Hill into the system of Tanaka and combined because Hill’s disclosure of mirroring technique of same directory structure from source may locate correct target folder location for updating files/folders and thus, it enhances user experience and security of managing files in the Tanaka’s system of Document Management apparatus control method. 

As per claim 4, (Original) The method according to claim 3, 
wherein the determining the directory in the target directory system having the same directory name as the target starting directory comprises: obtaining, by one or more processors, a directory type of the source starting directory;
 
Tanaka discloses a method of retrieving at least one directory (FIG.9, 2010, 2010, 2011) in the target directory system (“General Administration Division”) having the same directory type “10-PURCHASE” and “10-APPLICATION”):

retrieving, by one or more processors, at least one directory in the target directory system having the same directory type; and selecting, by one or more processors, a directory having the same directory name from the retrieved at least one directory.

 
    PNG
    media_image1.png
    855
    1270
    media_image1.png
    Greyscale


Claims 5, 6, 8, 9, 10, 16, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Matsusaka and Chung, US 8,332,357 B1, hereinafter Chung.

As per claim 5, (Original) The method according to claim 1, wherein the determining the similarity of the at least one path in the directory model with respect to the source path comprises: 
for each of the at least one path in the directory model, for each directory of the source path used as current directory, in response to there is a corresponding directory in the path, determining, by one or more processors, a similarity of the corresponding directory of the path at a same level as the current directory with respect to the current directory; 

Tanaka discloses a method of searching for similar folders in a target file system by using pull down menu and selecting “similar folder”, links associated with similar folders (e.g., “a similarity of the corresponding directory of the path”) which hit in the search processing: (Tanaka, [FIG.9], par. [0065] lines 1-8: “FIG. 9 shows an example of links to similar folders displayed on the operation window of the client PC 10 after the search processing in the document management system according to this embodiment. When the user displays a pull down menu 801 of the "10-Application" folder and selects an item "similar folder", links associated with similar folders which hit in the search processing and are similar to the "10-Application" folder are displayed as its sub-menus”)

    PNG
    media_image2.png
    832
    1148
    media_image2.png
    Greyscale


Matsusaka also discloses a method of determining similarity of folders based on its contents and absolute path of the folder:
(Matsusaka, par. [0103] lines 1-3: “When the identical/similar folder detection portion 61 finds a normal folder (compared normal folder) whose contents are identical or similar to the selected normal folder [0105] The selection addition processing portion 62 generates the selection data DS by applying the absolute path of the selected normal folder and the absolute path of the compared normal folder respectively to a 'selected folder path' portion and a 'compared folder path' portion that are underlined in FIGS. 9A to 9D.)

With respect to claim 5, 

in response to no corresponding directory in the path, adding, by one or more processors, a new directory at the same level as the current directory to the path; and determining, by one or more processors, a similarity of the new directory with respect to the current directory; 

Tanaka and combined references do not explicitly discloses a method of adding a new directory at the same level as the current directory to the path.

in response to the determined similarity being lower than a threshold, stopping determining a similarity of a subsequent directory of the corresponding directory with respect to a subsequent directory of the current directory by one or more processors; 
and in response to the determined similarity being higher than or equal to the threshold, determining whether there is a corresponding directory in the path with respect to a subsequent directory of the current directory by one or more processors; 
in response to the similarity of each directory of the path being higher than or equal to the threshold, determining, by one or more processors, the similarity of the path with respect to the source path based on the similarity of each directory of the path.

Tanaka and combined references do not explicitly discloses a method of using threshold to determine similarity of a subsequent directory of corresponding directory with respect to a subsequent directory of the current directory:

However, Chung discloses:
in response to no corresponding directory in the path, adding, by one or more processors, a new directory at the same level as the current directory to the path; and determining, by one or more processors, a similarity of the new directory with respect to the current directory;
Chung discloses a method of creating a new file or folder within the synchronized folder (e.g., “a new directory at the same level as the current directory to the path”)
(Chung col. 9 line 67 – col. 10 line 5: “In an operation 404, an indicator indicating an interaction with a file system entity of the synchronized folder is received. For example, the interaction may include a user of source endpoint device 104a deleting a file or folder within the synchronized folder, creating a new file or folder within the synchronized folder, editing a file or folder within the synchronized folder, moving or renaming a file or folder within the synchronized folder, etc.”)

Furthermore Matsusaka discloses:
in response to the determined similarity being lower than a threshold, stopping determining a similarity of a subsequent directory of the corresponding directory with respect to a subsequent directory of the current directory by one or more processors; 
and in response to the determined similarity being higher than or equal to the threshold, determining whether there is a corresponding directory in the path with respect to a subsequent directory of the current directory by one or more processors; 
in response to the similarity of each directory of the path being higher than or equal to the threshold, determining, by one or more processors, the similarity of the path with respect to the source path based on the similarity of each directory of the path.
Matsusaka discloses a method of searching for similar folders and determining the similarity based on predetermined threshold value:
(MATSUSAKA, par. [0147]: “When the ratio of the number of propositions that matched to the number (that is, `4`) of propositions of the search conditions of the one search folder is greater than a predetermined threshold value, the search folders are determined to be similar to each other. Alternatively, when the ratio of the number of propositions that matched to the number (that is, `5`) of propositions of the search conditions of the other search folder is greater than a predetermined threshold value, the search folders are determined to be similar to each other”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chung into the system of Tanaka and combined because Chung’s disclosure of creating a new file or folder within the synchronized folder completes the missing file or folder in the target file system after the synch process.
Tanaka would have also motivated to use Matsusaka’s disclosure of setting up predetermined threshold value for determining the similarity of file or folders for searching because it offers system administrator some flexibility of identifying matching file or folder and therefore it enhances user experiences in maintaining the system.

As per claim 6, (Original) The method according to claim 5, wherein the similarity of the directory of the path with respect to the corresponding directory at the same level of the source path is determined based on at least one of a directory name, a directory creation time, a directory type, a directory attribute, a directory size and a directory utilization rate.
Tanaka does not explicitly discloses a method of determining similarity of the directory of path based on at least one of a directory name, a directory creation time, a directory type, a directory attribute, a directory size and a directory utilization rate.
However, Matsusaka discloses a method of determining similarity of folders based on its contents and absolute path of the folder, and various attributes such as file name, update time, and size, the ratio of the number of propositions that match in both search conditions to the number of propositions of one search condition is greater than a predetermined threshold value:
(Matsusaka, par. [0103] lines 1-3: “When the identical/similar folder detection portion 61 finds a normal folder (compared normal folder) whose contents are identical or similar to the selected normal folder 
[0105] The selection addition processing portion 62 generates the selection data DS by applying the absolute path of the selected normal folder and the absolute path of the compared normal folder respectively to a 'selected folder path' portion and a 'compared folder path' portion that are underlined in FIGS. 9A to 9D.)” 
[0131] A configuration may be adopted in which, when the selected normal folder and the compared normal folder satisfy any of the following requirements (D_5) to (D_l2), selection data DS is generated that indicates the selections (d_3) and (d_ 4) of the template TP4 shown in FIG. 9.
[0148] (E_3) When the respective search conditions of both search folders are expressed by an AND operation of propositions of various attributes such as file name, update time, and size, the ratio of the number of propositions that match in both search conditions to the number of propositions of one search condition is greater than a predetermined threshold value.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsusaka into the system of Tanaka and combined because Matsusaka’s disclosure of creating a new file or folder within the synchronized folder completes the missing file or folder in the target file system after the synchronization process.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Matsusaka and further in view of  Otuska, Chung and Parker-Wood et al., US 20170061123 A1, hereinafter Parker-Wood.

As per claim 7, (Original) The method according to claim 6 further comprising: increasing, in response to a target path of the file being determined from the at least one candidate path, the directory utilization rate of the respective directories of the target path by one or more processors.
Tanaka and combined do not explicitly discloses a method of determining from the at least one candidate path, the directory utilization rate of the respective directories of the target path.
However, Parker-Wood discloses a method of conventional systems monitoring the frequency (e.g., “utilization rate”) with which specific files or folders (e.g., “the respective directories of the target path”) are accessed, and trigger alerts if given thresholds are exceeded: (Parker-Wood [0004] Even then, the system does not identify file prospecting or open-ended browsing, but instead only an anomalous access of a given file system object. Other conventional systems monitor the frequency with which specific files or folders are accessed, and trigger alerts if given thresholds are exceeded.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Parker-Wood into the system of Tanaka and combined because Parker-Wood’s disclosure of monitoring the frequency with which specific files or folders are accessed provides information of utilization rate of the resources and therefore, system may be enhanced by further adjusting the threshold level for monitoring any changes in the file system.

As per claim 8, (Original) The method according to claim 5, wherein the recommending at least one candidate path from the at least one path based on the similarity comprises: 
determining, by one or more processors, a predetermined number of path of the at least one path as the candidate path based on the similarity; and presenting, by one or more processors, the candidate path.
Tanaka and combined references do not explicitly discloses a method of recommending at least one candidate path by determining from the at least one candidate path, the directory utilization rate of the respective directories of the target path.
However, Otsuka discloses a method of recommending a list of folder in descending order of similarity of folder or degree of recommendation:
(OTSUKA, par. [0094] When the similarity of a folder is calculated, the display processing part 132 transmits a list of folders recommended as registration destination candidates to a user terminal, so that the list is displayed on the user terminal. FIG. 21 illustrates a display example of a folder list screen displayed on a user terminal. As in the first exemplary embodiment, folders may be displayed as a list in descending order of similarity of folders. In the second exemplary embodiment, however, the degree of recommendation is presented.)
Therefore, Tanaka would have motivated to use Otsuka disclosure of a method of recommending a list of folders in descending order of similarity of folder which improves user experience on determining a folder from a prioritized list of folders based on similarity. 

As per claim 9, (Original) The method according to claim 5, wherein the determining the similarity of the at least one path in the directory model with respect to the source path further comprises: 
in response to the similarity being lower than the threshold, creating, by one or more processors, one or more new directories under the corresponding directory to generate a new path in the directory model having a same number of levels as the source path; 
determining, by one or more processors, a similarity of the respective new directories with respect to the directory of the source path at a same level; and determining, by one or more processors, a similarity of the new path with respect to the source path based on the similarity of the respective directories of the new path.
Tanaka and combined references do not explicitly discloses a method of generating a new path in the directory model having a same number of levels as the source path.
However, Chung discloses a method of creating a new file or folder within the synchronized folder (e.g., “a new directory at the same level as the current directory to the path”)
(Chung col. 9 line 67 – col. 10 line 5: “In an operation 404, an indicator indicating an interaction with a file system entity of the synchronized folder is received. For example, the interaction may include a user of source endpoint device 104a deleting a file or folder within the synchronized folder, creating a new file or folder within the synchronized folder, editing a file or folder within the synchronized folder, moving or renaming a file or folder within the synchronized folder, etc.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chung into the system of Tanaka and combined because Chung’s disclosure of creating a new file or folder within the synchronized folder completes the missing file or folder in the target file system.

As per claim 10, (Currently Amended) The method according to claim 9, wherein the candidate path is selected from the at least one path or the new path.
Tanaka discloses a method of searching a folder having a path from the base folder, which path is similar to a path from the base folder to the folder of interest:
(Tanaka par. [0007] “According to one aspect of the present invention, there is provided a document management apparatus comprising: a base folder setting unit configured to set a base folder used as a base point of search processing from folders which are allocated above a folder of interest; a search unit configured to detect, from folders allocated below the base folder, a folder having a path from the base folder, which path is similar to a path from the base folder to the folder of interest, as a similar folder similar to the folder of interest; and a search result display unit configured to display a link to the similar folder detected by the search unit on a display window.”)

As per claim 11, (Previously Presented) The method according to claim 1, wherein the determining the similarity of the at least one path in the directory model with respect to the source path comprises: 
determining, by one or more processors, a similarity of the respective directories of the at least one path with respect to the corresponding directory at a same level of the source path; 
and determining, by one or more processors, the similarity of the at least one path with respect to the source path based on the similarity of the respective directories of the at least one path.
Tanaka discloses a method of detecting (e.g., determining) a folder having a path from the base folder, which path is similar to a path from the base folder to the folder of interest, (e.g., “one path with respect to the corresponding directory at a same level of the source path”) as a similar folder similar to the folder of interest; and a search result display unit configured to display a link to the similar folder detected by the search unit
(Tanaka par. [0009] According to another aspect of the present invention, there is provided a non-transitory computer readable medium storing a program for controlling a computer to function as: a base folder setting unit configured to set a base folder used as a base point of search processing from folders which are allocated above a folder of interest; a search unit configured to detect, from folders allocated below the base folder, a folder having a path from the base folder, which path is similar to a path from the base folder to the folder of interest, as a similar folder similar to the folder of interest; and a search result display unit configured to display a link to the similar folder detected by the search unit on a display window.)

As per claim 12, (Currently Amended) A computer system comprising: one or more processors; a memory coupled to the one or more processors; and a set of computer program instructions stored in the memory and executed by the one or more processors to implement a method comprising: obtaining a source path of a file; Page 6 of 14Docket No. P201703753US01 Serial No. 16/180,061 retrieving all directories in a target directory system having a same directory type as the directory type of a starting directory of the source path of the file, wherein a directory type comprises a configuration directory, a user directory, and a system directory; comparing a directory name of each of the retrieved directories with a directory name of the source starting directory, resulting in a directory model of the target directory system wherein the directory model comprises at least one file path starting with the target starting directory; calculating an average similarity of similarities of all directories of each file path, wherein a candidate file path is ranked by the calculated average similarity; determining, by one or more processors, a candidate target path based on the calculated average similarity calculated average similarity. 

Claims 12 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 13, (Previously Presented) The computer system according to claim 12, wherein the obtaining the source path of the file comprises: obtaining a complete path of the file, wherein the complete path comprises at least one directory; and eliminating one or more parent directories of a special directory from the complete path to obtain the source path; wherein the special directory is determined based on a directory type and a directory creation time of the at least one directory of the complete path.
Claims 13 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 14, (Previously Presented) The computer system according to claim 12, wherein the determining the target starting directory in the target directory system to which the file is to be relocated based on the source path comprises: obtaining a directory name of a source starting directory of the source path; and determining a directory in the target directory system having the same directory name as the target starting directory.
Claims 14 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 15, (Previously Presented) The computer system according to claim 14, wherein the determining the directory in the target directory system having the same directory name as the target starting directory comprises: obtaining a directory type of the source starting directory; retrieving at least one directory in the target directory system having the same directory type; and selecting a directory having the same directory name from the retrieved at least one directory.
Claims 15 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 16, (Original) The computer system according to claim 12, wherein the determining the similarity of the at least one path in the directory model with respect to the source path comprises: for each of the at least one path in the directory model, for each directory of the source path used as current directory, determining a similarity of the corresponding directory of the path at a same level as the current directory with respect to the current directory; in response to the similarity being lower than a threshold, stopping determining a similarity of a subsequent directory of the corresponding directory with respect to a subsequent directory of the current directory by one or more processors, in response to no corresponding directory in the path, adding a new directory at the same level as the current directory to the path; and determining a similarity of the new directory with respect to the current directory; and in response to the similarity of the respective directories of the path being higher than or equal to the threshold, determining the similarity of the path with respect to the source path based on the similarity of the respective directories of the path.
Claims 16 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 17, (Original) The computer system according to claim 16, wherein the similarity of the directory of the path with respect to the corresponding directory at the same level of the source path is determined based on at least one of a directory name, a directory creation time, a directory type, a directory attribute, a directory size and a directory utilization rate.
Claims 17 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 18, (Previously Presented) The computer system according to claim 16, wherein the recommending at least one candidate path from the at least one path based on the similarity comprises: determining a predetermined number of path of the at least one path as the candidate path based on the similarity; and presenting the candidate path.
Claims 18 is analogous to claim 8 and is rejected under the same rationale as indicated above.

As per claim 19, (Previously Presented) The computer system according to claim 16, wherein the determining the similarity of the at least one path in the directory model with respect to the source path further comprises: in response to the similarity being lower than the threshold, creating one or more new directories under the corresponding directory to generate a new path in the directory model having a same number of levels as the source path; determining a similarity of the respective new directories with respect to the directory of the source path at a same level; and determining a similarity of the new path with respect to the source path based on the similarity of the respective directories of the new path.

Claims 19 is analogous to claim 9 and is rejected under the same rationale as indicated above.

As per claim 20, (Currently Amended) A computer program product implemented in a storage system, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, wherein the program instructions are executable by processor to implement a method comprising: obtaining a source path of a file; retrieving all directories in a target directory system having a same directory type as the directory type of a starting directory of the source path of the file, wherein a directory type comprises a configuration directory, a user directory, and a system directory; Page 10 of 14Docket No. P201703753US01 Serial No. 16/180,061 comparing a directory name of each of the retrieved directories with a directory name of the source starting directory, resulting in a directory model of the target directory system wherein the directory model comprises at least one file path starting with the target starting directory; calculating an average similarity of similarities of all directories of each file path, wherein a candidate file path is ranked by the calculated average similarity; determining, by one or more processors, a candidate target path based on the calculated average similarity calculated average similarity.

Claims 20 is analogous to claim 1 and is rejected under the same rationale as indicated above.


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

SYSTEM AND METHOD FOR DETERMINING A FILE SAVE LOCATION (US 2010/0094822, Kelapure) - A system to suggest a directory location in which to save a file between a client computer and a folder storage locator. The client computer initiates a file save operation and folder storage locator communicates the suggestion of the directory location in which to save the file.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154   

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154